Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		REASONS FOR ALLOWANCE
Claims 1-20 are presently allowed.
The following is a statement of reasons for the indication of allowable subject matter:	The prior arts discloses an antenna structure having a metal mechanism element, a ground element, first and second radiation elements but fails to specifically teach the second radiation clement comprising a first extension portion, wherein the first extension portion is parallel to the slot, the first extension portion has a vertical projection on the metal mechanism element, and the vertical projection of the first extension portion at least partially overlaps the slot as defined in claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex. 9am-6pm ET Monday & Thursday & Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
December 13, 2021

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845